Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.

	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 3, 6-9, and 12-22 is(are) allowable over the closest prior art: Williams et al. (ACS Symposium Series; American Chemical Society: Washington, DC, 1987).
Williams (scheme 1, abs., tables I-V, experimental) discloses a polymer

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Hexafluorobenzene (monomer 2) is used.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Monomer 4a-c can be perfluorobiphenyl.
However, Williams fails to teach the claimed polymer of amended claim 3 and 21-22.
Therefore, claims 3, 6-9, and 12-22 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections has been withdrawn.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766